Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 16-35 are pending. The specie election filed on 10/24/2021 is withdrawn. Accordingly, claims 16-35 are under examination in their entirety.

Allowable Subject Matter
Claims 16-35 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art is ‘546 (JP2017128546, Published 07-2017. As cited in the IDS filed 04/20/2021 as Reference B3. Additionally, reference 546 is cited in the Written Opinion for PCT/EP2019/071918 as reference D2. All references to 546 are made to a machine translation attached to this office action).
546 teach a process to prepare the compound of Formula (I) from the reaction of compounds of Formulas (II) and (III) in the presence of a catalyst and a solvent (pages 3-5 and 10-11 of 25). See the process taught by 546 immediately below on the next page of this action. 


    PNG
    media_image1.png
    864
    995
    media_image1.png
    Greyscale

	Currently claimed variables R4-6 are hydrogen, R3 is a substituted aliphatic substituent with 10 carbon atoms. R2 is a substituted aliphatic substituent with 2 carbon atoms. R1 is a methyl.
	The compound of Formula (I) with the solvent is the currently claimed product mixture. The catalysts taught by 546 are ammonium and phosphonium salts (par. 21, bridging pages 11-12 of 25). These ammonium and phosphonium salts are the currently claimed co-catalyst.
	However, 546 does not teach the utilization of the currently claimed first and/or second catalysts. It would not have been obvious to modify the prior art to arrive at the instant invention. There being no motivation to do so.
	Additionally, the catalyst combinations of the invention produce higher yields in comparison with the sum of the yields produced by the individual catalysts. See Table 3 . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE G DOLETSKI whose telephone number is (571)272-2766. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 5712722919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/B.G.D/Examiner, Art Unit 1622                                                                                                                                                                                                        
/BRANDON J FETTEROLF/Supervisory Patent Examiner, Art Unit 1622